                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




 TAMMY MARIE HAAS and CONRAD
 SZCZPANIAK, individually and
 on behalf of a class of
 similarly situated
 individuals,                     Civil No. 08-1102 (NLH/JS)

               Plaintiffs,        OPINION

      v.

 BURLINGTON COUNTY, et al.,

               Defendants.


APPEARANCES:

CARL D. POPLAR
CARL D. POPLAR, P.A.
1010 KINGS HIGHWAY SOUTH
BUILDING ONE
CHERRY HILL, NJ 08034

WILLIAM A. RIBACK
WILLIAM RIBACK, LLC
132 HADDON AVENUE
HADDONFIELD, NJ 08033

DAVID J. NOVACK
BUDD LARNER, PC
150 JOHN F. KENNEDY PARKWAY
CN1000
SHORT HILLS, NJ 07078-0999

     Attorneys for Plaintiffs Tammy Marie Haas and Conrad
Szczpaniak, individually and on behalf of a class of similarly
situated individuals.

EVAN H.C. CROOK
CAPEHART & SCATCHARD, P.A.
142 WEST STATE STREET
TRENTON, NJ 08608
     Attorneys for Defendants Burlington County, Burlington
County Correctional Facility, and Ronald Cox.


HILLMAN, District Judge

     This case concerns a class action for constitutional and

statutory harms suffered as a result of strip searches conducted

at the Burlington County Correctional Facility (“BCCF”).

Presently before the Court are four motions: (1) a Motion for

Final Approval of the Class Action Settlement (“Motion for Final

Settlement Approval”), (2) a Motion for Incentive Award on

Behalf of Class Representative Tammy Marie Haas (“Motion for

Haas Incentive Award Approval”), (3) a Motion for Attorneys’

Fees and Expenses for Class Counsel Poplar and Riback (“Motion

for Poplar and Riback Fee Approval”), (4) a Motion for

Attorneys’ Fees and Expenses for Class Counsel Lask, Goldman,

and Novack (“Motion for Lask, Goldman, and Novack Fee

Approval”).   For the reasons explained herein, this Court will

grant the Motion for Final Settlement Approval, grant the Motion

for Haas Incentive Award Approval, and refer all counsel’s

attorneys’ fees (and expenses) requests for further mediation

before the assigned Magistrate Judge.

                            BAKCGROUND

     Plaintiffs claim BCCF and Burlington County had an

unconstitutional and illegal policy of strip-searching all


                                 2
individuals entering their facilities without first establishing

reasonable suspicion.   Specifically, Plaintiffs Haas and

Szczpaniak brought claims on behalf of individuals being

detained on non-indictable offenses who were subject to this

alleged policy.   The claims were brought under 42 U.S.C. § 1983

and the New Jersey Civil Rights Act (“NJCRA”).   Plaintiff Haas

filed her class action complaint in this Court in February 2008.

Plaintiff Szczpaniak filed his class action complaint in the

Superior Court of New Jersey, Burlington County in December

2009.   Plaintiff Szczpaniak’s complaint was removed to this

Court shortly thereafter.

     On November 24, 2009, both of these class action complaints

were stayed pending the outcome of Florence v. Burlington

County, which determined with finality a similar, but different,

federal claim (but no state claim under the NJCRA).   The stay

was lifted in March 2011.   By September 2012, Plaintiff

Szczpaniak’s class action complaint was consolidated with

Plaintiff Haas’s case in this Court.   Discovery ensued

thereafter, involving significant document production, an

inspection of BCCF, and a number of depositions.   Motions for

summary judgment and class certification were filed and refiled

between October 2013 and April 2014.   Oral argument was held by

this Court in January 2015 on these motions.

     As a result, the Court instructed the parties to focus

                                 3
briefing on the pending state law claims under the NJCRA.    Oral

argument was again held in March 2015.   Decision was reserved,

but the Court did request additional briefing on class

definition for the class certification motion.   Shortly

thereafter, the Court ordered the parties to begin mediation

before the able Magistrate Judge John Hughes (Ret.).   Mediation

occurred between June 2014 and February 2016, but was ultimately

stalled because a dispute arose between Defendants and their

insurance carrier concerning coverage.

     The equally able Magistrate Judge presently assigned to the

matter, the Hon. Joel Schneider, instructed the parties in March

2017 that settlement discussions would continue under his

supervision.   After resolving the dispute between Defendants and

their insurance carrier, Judge Schneider was successful in

bringing the parties together on settlement terms.   A memorandum

of understanding was drafted in June 2017, and a settlement

agreement was executed on October 4, 2017.

     That same day, Plaintiffs filed a motion to certify the

class for preliminary approval.   After extensive briefing, the

Court held a hearing on this motion on January 31, 2018.    During

that hearing, this Court appointed Carl D. Poplar and David J.

Novack as co-class counsel.   The Court also appointed Strategic

Claim Services (“SCS”) to act as the class claims administrator.

Finally, the Court certified the settlement class for purposes

                                  4
of settlement, preliminarily approved the settlement, and

ordered notice to be sent to all putative class members.    A

formal Order was entered on April 20, 2018.    Notice was sent in

accordance with this Order and claims were received by SCS.      In

December 2018, the instant motions described supra were filed.

These motions are fully briefed and ripe for adjudication.      A

final fairness hearing was conducted on January 16, 2019 and

oral argument heard on the motions before the Court.

                               ANALYSIS

     A.     Settlement Agreement

     The settlement agreement under review in this case was

executed on October 4, 2017 (the “Settlement Agreement”).    The

Court granted preliminary approval of the Settlement Agreement

and certified the settlement class on April 20, 2018.    Now,

considering notice to class members has been completed, it is

time for the Court to consider whether the terms of the

Settlement Agreement meet the standard under Federal Rule of

Civil Procedure 23(e).    Before engaging in the legal analysis

required, this Court lays out the terms of the settlement

agreement.

          a. The Settlement Class

     The members of the settlement class (the “Class” or “Class

Members”) include:

     All persons who were placed into the custody of the

                                    5
     Burlington County Correctional Facility as a result of
     non-indictable matters and were strip searched upon
     their   entry  into   Burlington  County  Correctional
     Facility pursuant to the policy, custom and practice
     of the County of Burlington during the period of
     February 26, 2006 and extending until February 28,
     2013.

         b. The Settlement’s Value

     Class Members are entitled to a share of the settlement’s

value.   A settlement fund has been established in the amount of

$1,475,000, paid into by both Burlington County and its insurer.

Class Members are eligible to receive up to $400 per claim.    If

the Class Members exceed 3,487, the amount per claim will be

reduced on a pro-rata basis.   If the settlement fund is not

entirely exhausted by claimants, the remaining funds will revert

back to Defendants and their insurance carrier.

     In addition to monetary relief, the Settlement Agreement

also discloses that Burlington County has revised its strip

search policies effective February 28, 2013.   The new policies

prohibit strip searches of all non-indictable pretrial detainees

in the absence of reasonable suspicion.   The officers who will

be implementing this policy have been appropriately trained.

The new policy, according to the parties, is in accord with

statutory and constitutional obligations, state and federal.

         c. Provision for Late Claims

     The Settlement Agreement – and this Court’s Order –

required all putative class members to submit their claims by

                                     6
October 15, 2018.    Notice was sent in the manner described - and

previously approved by the Court – infra.    In addition to the

notice requirements set by the Court and at some point after

October 15, 2018, SCS sent an email to putative class members –

at the direction of Plaintiffs’ counsel – informing them that

the claims period had closed but that Plaintiffs’ counsel would

petition for the inclusion of any individuals who submitted late

claims.

     While the Court will examine the legal basis for accepting

these claims infra, it notes here a specific provision of the

Settlement Agreement pertaining to procedures for late

claimants.    That provision, III.C.2., states:

     The Parties anticipate that late claims may be filed
     subsequent to the end of the Claims Period.     Late
     claims may be allowed, if submitted on or before the
     date of the Final Approval Hearing.  All late claims
     will be subject to approval of the Court prior to
     being paid as part of the distribution of the
     Settlement.

As a result of the email sent by SCS after the claims period

closed in this case, there were numerous claimants who filed

late claims.

          d. Dismissal of Action and Release of Claims

     In exchange for the above benefits, the settlement provides

for the dismissal with prejudice of the claims asserted in this

action, and that all Class Members will fully release Defendants

from all federal and state law claims that could have been

                                  7
asserted in this action, including those claims relating to the

practice of unlawful strip searches during the class period.

Any Class Members who opt-out of the settlement within the time

period prescribed in the agreement will not receive an award and

do not release any related claims they may possess.

       e. Attorneys’ Fees, Incentive Awards, and Administrative
          Fee

     In addition to the $1,475,000, Defendants also agree to pay

$900,000 in attorneys’ fees and $25,000 in costs.   The

attorneys’ fees, although paid into the general settlement fund,

do not reduce funds available to the class members.   Out of the

$1,475,000 fund for class members, however, the Settlement

Agreement directs that $80,000 will be paid to the class

representatives as an incentive award.    Plaintiff Haas is slated

to receive $50,000 and Plaintiff Szczpaniak agreed to receive

$30,000.   In addition to the Settlement Agreement, the class

representatives Haas and Szczpaniak signed a separate agreement

reflecting that they would receive the above amounts in

consideration for the release of all claims they may have

against Defendants, among other things.   (See ECF No. 350.)

     In addition to the attorneys’ fees and class incentive fees

described supra, the parties have also agreed to pay, at most,

$300,000 to the settlement administrator, SCS.   This amount is

intended to compensate SCS for the work it has done and will do


                                 8
on behalf of the Class, including providing notice, maintaining

and updating the website which is used to provide information to

Class Members, receiving and processing claims, and fielding

Class Member questions.

        f. Class Notice

     After preliminary approval by this Court, notice was

published in accordance with the Settlement Agreement.     The

Settlement Agreement required the settlement administrator, SCS,

to mail notices approved by the Court to each putative class

member and publish advertisements for the settlement in print,

online through various websites, and via a news release.     SCS

also maintains a website to provide information about the

settlement to Class Members.     Putative class members, totaling

almost 14,000 individuals, were given constitutionally adequate

notice within the time prescribed in the Settlement Agreement.

Additionally, as described supra, some Class Members also

received an email from SCS which was sent after the class period

had closed.

     As of January 16, 2019, Plaintiffs have received 2,429

claims. 1   (See ECF No. 381.)   Those claims can be broken down


1 As noted, a number of these claims were filed after the
original deadline. As of January 8, 2019, the parties believed
that number was 431. (See ECF No. 375.) Considering the number
of claimants shrank from 2,407 to 2,391 (because duplicates were
found) between January 8, 2019 and January 16, 2019, the Court
estimates that the total number of late claimants remains in
                                   9
into the following categories:

    •   1,778 claims from putative class members that all parties

        agree have a valid claim;

    •   541 claims from putative class members that the parties

        dispute have a valid claim;

    •   72 claims from putative class members who were unidentified

        by the parties, being neither on their list of agreed upon

        or disputed claimants;

    •   3 putative class members who opted out of the settlement.

          g. Objections

        One objection 2 was received by the parties and reviewed by

the Court.     The objection stated:

        While I agree that a strip search for a Child Support
        Warrant is a tad bit excessive, to know the initial
        client will received [sic] 1,000 times more than the
        rest seriously lacks integrity.
        For that alone I will not attach my name to this class
        action.

(emphasis in original).     The Court construed this as an

objection to the proposed incentive award of $50,000 for


approximately the same range.

2 The Court understands that this may not technically meet the
definition of an objection because the individual may not be a
class member, has chosen not to opt-out, and has chosen not to
make a claim. Even though this individual may not be considered
an objector under Rule 23(e)(5) and has not followed the
directions in the notice provided in terms of lodging his
objection, this Court – in its discretion and in an exercise of
caution – will treat this as an objection only for purposes of
evaluating this settlement under Rule 23(e).
                                    10
Plaintiff Haas.      The Court notes here that Haas’s incentive

award is 125, not 1,000, times larger than an individual class

claimant. 3    This will be discussed infra where relevant.

     B.       Motion for Final Settlement Approval

     A class action, pursuant to Federal Rule of Civil Procedure

23(e), cannot be settled without the approval of the Court and a

determination that the proposed settlement is fair, reasonable,

and adequate.      Halley v. Honeywell Int’l, Inc., 861 F.3d 481,

488 (3d Cir. 2017) (citing FED. R. CIV. P. 23(e) (providing that

“the claims . . . of a certified class may be settled . . . only

with the court's approval”)).      The ultimate decision of whether

to approve a proposed settlement under this standard is left to

the sound discretion of the district court.      Id. (citation and

quotations omitted).

     In assessing the fairness of a class action settlement, a

district court should consider several factors – called the

Girsh factors - including:

     (1) the complexity, expense, and likely duration of the
     litigation;  (2)   the  reaction  of   the  class   to  the
     settlement; (3) the stage of the proceedings and the amount
     of discovery completed; (4) the risks of establishing
     liability; (5) the risks of establishing damages; (6) the
     risks of maintaining the class action through the trial;
     (7) the ability of the defendants to withstand a greater
     judgment; (8) the range of reasonableness of the settlement
     fund in light of the best possible recovery; and (9) the
     range of reasonableness of the settlement fund to a

3 Plaintiff Szczpaniak’s incentive award, for the record, is 75
times larger.
                                   11
     possible recovery in light of all the attendant risks of
     litigation.

Id. at 861 F.3d at 489 (quoting Girsh v. Jepson, 521 F.2d 153,

157 (3d Cir. 1975) (quotations and alterations omitted)). 4

     Where “negotiations were conducted at ‘arms’ length by

experienced counsel after adequate discovery, . . . there is a

presumption that the results of the process adequately vindicate

the interests of the absentees.’”    In re N.J. Tax Sales

Certificates Antitrust Litig., --- F. App’x ---, 2018 U.S. App.

4The Third Circuit expanded the Girsh factors in 1998. See In
re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions,
148 F.3d 283, 323 (3d Cir. 1998) (explaining that “since Girsh
was decided in 1975, there has been a sea-change in the nature
of class actions, especially with respect to mass torts,” and
“it may be useful to expand the traditional Girsh factors to
include, when appropriate,” additional factors). These
additional factors include:

     [10] the maturity of the underlying substantive issues, as
     measured by experience in adjudicating individual actions,
     the development of scientific knowledge, the extent of
     discovery on the merits, and other factors that bear on the
     ability to assess the probable outcome of a trial on the
     merits of liability and individual damages; [11] the
     existence and probable outcome of claims by other classes
     and subclasses; [12] the comparison between the results
     achieved by the settlement for individual class or subclass
     members and the results achieved—or likely to be achieved—
     for other claimants; [13] whether class or subclass members
     are accorded the right to opt out of the settlement; [14]
     whether any provisions for attorneys' fees are reasonable;
     and [15] whether the procedure for processing individual
     claims under the settlement is fair and reasonable.

Prudential, 148 F.3d at 323. The Court will address the
relevant Prudential factors within its analysis of the Girsh
factors, infra. Since there is much overlap in this case, the
Court finds it unnecessary to conduct a separate analysis of the
Prudential factors.
                                12
LEXIS 25286, at *13 (3d Cir. Sept. 8, 2018) (citing In re Gen.

Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55

F.3d 768, 796 (3d Cir. 1995)).    Here, the Court finds that

presumption warranted. 5   In addition, as described immediately

infra, the Court finds that the settlement satisfies the

relevant Girsh and Prudential factors.

       a. Complexity, Expense, and Likely Duration of the
          Litigation

     This factor “is intended to capture ‘the probable costs, in

both time and money, of continued litigation.’”    In re GMC Pick-

Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d at 812 (citing

Bryan v. Pittsburgh Plate Glass Co., 494 F.2d 799, 801 (3d

Cir.), cert. denied, 419 U.S. 900 (1974)).    Generally, where

bringing a litigation to its conclusion “would be legally and

factually complex and extremely expensive and time-consuming,”

this factor favors settlement.    In re Prudential Ins. Co. of Am.

Sales Practices Litig., 962 F. Supp. 2d 450, 537 (D.N.J. 1997).

     This is a class action concerning claims by 13,895

potential claimants.   To bring this action to judgment via



5 The presumption is doubly warranted considering the fact that
mediation before Magistrate Judge John Hughes (Ret.) and
Magistrate Judge Joel Schneider led to this settlement. See
Alves v. Main, No. 01-789 (DMC), 2012 U.S. Dist. LEXIS 171773,
at *73-74 (D.N.J. 2012), aff’d, 559 F. App’x 151 (3d Cir. 2014)
(“The participation of an independent mediator in settlement
negotiations ‘virtually insures that the negotiations were
conducted at arm’s length and without collusion between the
parties.’” (internal citation omitted)).
                                 13
trial, this Court would likely need to consider a class

certification motion, summary judgment motions, and pre-trial

motions.   In addition, more discovery would likely be requested

and multiple appeals would likely be taken.   Trial would likely

be long, complex, and burdensome upon the Court and the parties.

Plaintiffs estimate this process, including trial, would take

another three years.   This, Plaintiffs assert, could lead to

less class members being able to claim a benefit.   For these

reasons, the Court finds this factor weighs in favor of

approving the Settlement Agreement.

       b. The Reaction of the Class to the Settlement

     The second Girsh factor “‘attempts to gauge whether members

of the class support the settlement.’”   In re Warfarin Sodium

Antitrust Litig., 391 F.3d 516, 536 (3d Cir. 2004) (quoting

Prudential, 148 F.3d at 318).   This factor requires the Court to

consider the objections (or lack thereof) of the class members

to the settlement.   When no class members, or only a small

portion, object to the settlement, that fact “strongly favors”

settlement.   Stoetzner v. U.S. Steel Corp., 897 F.2d 115, 118-19

(3d Cir. 1990).   See also Bell Atl. Corp. v. Bolger, 2 F.3d

1304, 1313-14 (3d Cir. 1993) (“This small proportion of

objectors [(30 out of 1.1 million)] does not favor derailing

settlement.”)   Here, there has been one objection to the

settlement agreement, which may be fairly characterized as an

                                14
objection to the incentive award, not the award to the

individual class members. 6   This fact “strongly favors” approving

the Settlement Agreement.

          c. The Stage of the Proceedings and the Amount of
             Discovery Completed

        The third Girsh factor “captures the degree of case

development that class counsel [had] accomplished prior to

settlement.     Through this lens, courts can determine whether

counsel had an adequate appreciation of the merits of the case

before negotiating.”     In re Warfarin Sodium Antitrust Litig.,

391 F.3d at 537 (quotations and citations omitted).

        Discovery in this case included:

    •   Substantial document production to determine the identity

        of putative class members and Defendants’ policies and

        practices applicable to this case;

    •   A walkthrough of the Burlington County Jail; and

    •   Depositions of Sgt. Williams, C.O. Leinhauser, Warden Artis

        (the Rule 30(b)(6) designee), Captain Schultze, Plaintiff

        Haas, and Plaintiff Szczpaniak.

This discovery took place over the course of approximately one

6 Even if the Court were to lower the incentive award here it
would not be lowered to zero or anything approaching such an
amount. Class representatives often receive low five-figure
incentive awards in cases of this kind and this case would be no
different. See infra note 14. Therefore, even if there were a
good reason, which there is not, for the Court to lower the
incentive awards here the net effect on funds available to
claimants would be minor at best, if not de minimis.
                                  15
year, between November 2012 and September 2013.     As the parties

know, this case has been pending before the Court for nearly a

decade.

     This Court finds this factor weighs in favor of approving

the settlement.    This Court finds this case is similar to the

Alves case recently approved in this District.    Alves, 2012 U.S.

Dist. LEXIS 171773, at *60-62.    There, the court found that in

addition to the extensive formal discovery conducted in the

case, “the continual informal exchange of information during the

settlement process” in a case that was “a decade old” also

supported favoring settlement under this factor.    Id.   Although

formal discovery appears to be somewhat less extensive in this

case, it appears to the Court that the similarities between

these cases weighs this factor in favor of approving the

Settlement Agreement.

          d. The Risks of Establishing Liability and the Risks of
             Establishing Damages

     The fourth and fifth Girsh factors are usually analyzed

together.    See, e.g., McCoy v. Healthnet, Inc., 569 F. Supp. 2d

448, 461 (D.N.J. 2008).    Thus, the Court will analyze these

factors together here.    Generally, these factors require the

Court to “survey the potential risks and rewards of proceeding

to litigation in order to weigh the likelihood of success

against the benefits of an immediate settlement.”    In re


                                  16
Warfarin Sodium Antitrust Litig., 391 F.3d at 537 (citation

omitted).

     The risks of litigating this case to its conclusion, as in

many of the cases before this Court, are manifest and

multifaceted.    The parties are likely to contest certification,

liability, and whether damages 7 are appropriate.   Liability was

not certain in this case.    Each of these is an issue complicated

in its own right.   As observed by Judge Schneider and this

Court, full litigation of this matter may have required

litigation of a complicated constitutional issue left unresolved

in Florence, the adjudication of which may have required years

of trial and likely appellate litigation including petitions

before the high court.

     Even if Plaintiffs were successful on all of these issues,

the parties will still be left to determine which claimants are

properly within the Class.    These are precisely the reasons why

settlement is favored by the parties in the vast majority of

cases before the Court and why it should be favored in this

specific case.   Accordingly, these factors favor approving the

Settlement Agreement.




7 Plaintiffs point out a particular risk in this case pertaining
to damages. In this case, the damages were dignitary and
intangible, rather than pecuniary and tangible. Thus, even
ignoring the risks of establishing liability, Plaintiffs would
face yet another barrier in establishing damages.
                                 17
         e. The Risks of Maintaining the Class Action through the
            Trial

       The sixth Girsh factor measures the likelihood of obtaining

and maintaining a class certification if the action were to

proceed to trial because “the prospects for obtaining

certification have a great impact on the range of recovery one

can expect to reap from the class action.”    In re Warfarin

Sodium Antitrust Litig., 391 F.3d at 536.    A district court may

decertify or modify a class at any time during the litigation if

it proves to be unmanageable.    Id. (citation omitted).    For that

reason, the Court finds this factor to be neutral.

         f. The Ability of the Defendants to Withstand a Greater
            Judgment

       The seventh Girsh factor considers “whether the defendants

could withstand a judgment for an amount significantly greater

than the settlement.”    Id. at 537-38 (quotations and citation

omitted).    Even if a party “could afford to pay more [that] does

not mean that it is obligated to pay any more than what the []

class members are entitled to under the theories of liability

that existed at the time the settlement was reached.”      Id. at

538.

       Plaintiffs here explain that Defendants are likely unable

to sustain a larger judgment.    In this case, a significant

dispute erupted between Defendants and their insurance carrier.

This, according to Plaintiffs, imposed the risk of a complete

                                 18
denial of coverage, which would have left the burden of this

judgment solely on Defendants, a public entity with limited

coffers.   The Court finds this factor also favors approving the

Settlement Agreement. 8

        g. The Range of Reasonableness of the Settlement Fund in
           Light of the Best Possible Recovery and in Light of
           All the Attendant Risks of Litigation

     The final two Girsh factors collectively “evaluate whether

the settlement represents a good value for a weak case or a poor

value for a strong case.”    In re Warfarin Sodium Antitrust

Litig., 391 F.3d at 538.    These factors “test two sides of the

same coin: reasonableness in light of the best possible recovery

and reasonableness in light of the risks the parties would face

if the case went to trial.”    Id. (citing Prudential, 148 F.3d at

322).   “‘[T]he present value of the damages plaintiffs would

likely recover if successful, appropriately discounted for the

risk of not prevailing, should be compared with the amount of

the proposed settlement.’”    Id. (quoting Prudential, 148 F.3d at

322.)

     It is difficult to ascertain what the best possible

8 It could be said that, technically, Defendants could withstand
a greater judgment. Defendants rely upon the taxpayers to fund
their operations, including when those operations resulting in
legal liability. But, as the court pointed out in Alves, “it is
more preferable to have a settlement that Defendants consider a
funding priority, as opposed to the potential for an unfunded
judicial mandate following a trial and appeals years from now.”
2012 U.S. Dist. LEXIS 171773, at *69-70. This also supports
approving the Settlement Agreement here.
                                 19
recovery would be in this factual scenario, especially for an

individual plaintiff outside of the class context.    Cases

concerning this particular type of constitutional or statutory

harm are usually tried in the class context.    It appears that

this would be a reasonable settlement in light of the best

possible recovery and is certainly within the range of

recoveries in other, similar class actions.    (See Pls.’ Br. for

Final Approval 13-14 (discussing other cases in this District

with similar facts where settlements ranging between $200-$1,000

per claimant were approved).)

     Considering the relatively old age of the case and the

dispute between Defendants and their insurer, it appears

Plaintiffs are correct in asserting this is reasonable in light

of the best possible recovery and the attendant litigation

risks.   Thus, this Court finds these two factors weigh in favor

of approving the settlement.

     The analysis of the Girsh factors confirms that the

proposed settlement is fair, reasonable, and adequate.    The

Court therefore approves the Settlement Agreement.    See FED. R.

CIV. P. 23(e) (“The claims, issues, or defenses of a certified

class may be settled, voluntarily dismissed, or compromised only

with the court’s approval . . . .    If the proposal would bind

class members, the court may approve it only after a hearing and

on finding that it is fair, reasonable, and adequate.”).

                                20
    C. Motion for Approval of Attorneys’ Fees, Incentive Awards,
       and Administrative Fee

      Under Rule 23(h), “[i]n a certified class action, the court

may award reasonable attorney’s fees and nontaxable costs that

are authorized by law or by the parties’ agreement.”      A claim

for an award must be made by motion, 9 and it must be served on

all parties and directed to class members in a reasonable

manner.    FED. R. CIV. P. 23(h).   Class counsel has moved for Court

approval of their attorneys’ fees ($925,000 inclusive of

expenses), incentive awards ($50,000 for Plaintiff Haas and

$30,000 for Plaintiff Szczpaniak), and administrative fee (a

maximum of $300,000 for the class administrator, SCS).

          a. Attorneys’ Fees

      “[A] thorough judicial review of fee applications is

required in all class action settlements.”      In re Warfarin

Sodium Antitrust Litig., 391 F.3d at 536 (quotations and

citations omitted).    Even under this thorough review, “[c]ounsel

for a class action is entitled to reimbursement of expenses that

were adequately documented and reasonably and appropriately

incurred in the prosecution of the class action.” Careccio v.



9 The motion for attorneys’ fees must be filed pursuant to Rule
54(d)(2), which requires it to be: (i) filed within 14 days of
the entry of judgment; (ii) specify the grounds entitling the
movant to the award; (iii) state the amount sought; and (iv)
disclose, if the court so orders, the terms of any agreement
about fees for which the claim is made. FED. R. CIV. P. 54(d)(2).
Class counsel has met all of these requirements.
                                    21
BMW of N. Am. LLC, No. 08-2619, 2010 U.S. Dist. LEXIS 42063, at

*22 (D.N.J. Apr. 29, 2010).

     Since this case was settled under New Jersey law and is

subject to a New Jersey fee-shifting statute, attorney’s fees

must be calculated using the New Jersey lodestar method

articulated by the New Jersey Supreme Court in Rendine v.

Pantzer, 661 A.2d 1202 (N.J. 1995).    See Lanni v. New Jersey,

259 F.3d 146 (3d Cir. 2001).    Under the Rendine method, the

Court first engages in a standard, federal lodestar formula and

then may also determine and apply a multiplier.    Rendine, 661

A.2d at 1225.

     The lodestar method requires the Court to calculate “the

number of hours reasonably expended on the litigation multiplied

by a reasonable hourly rate.”    Id. (internal quotation marks

omitted).   The first step is to determine the appropriate hourly

rate.   This is determined by considering the attorneys’ hourly

billing rate “given the geographical area, the nature of the

services provided, and the experience of the lawyer.”    Gunter v.

Ridgewood Energy Corp., 223 F.3d 190, 195 n.1 (3d Cir. 2000).

Next, a court must determine whether the hours noted were

reasonably expended.   In doing so, a court “should review the

time charged, decide whether the hours set out were reasonably

expended for each of the particular purposes described and then

exclude those that are ‘excessive, redundant, or otherwise

                                 22
unnecessary.’”    Pub. Interest Research Grp. v. Windall, 51 F.3d

1179, 1188 (3d Cir. 1995) (citation omitted).

     Counsel has indicated that their usual billing rates were

used for this case.    This Court determines, because counsel

charged at their standard billing rate, that the billing rates

are reasonable.    In aggregate, counsel claims to have billed

3,831 hours. 10   The Court finds that the amount of hours billed

in this case was reasonable, considering the litigation involved

complicated legal issues of constitutional stature and

federalism, extensive discovery, mediation, and settlement

discussions, and ten years over which the attorneys were

required to expend time to bring this case to its conclusion.

The raw lodestar for this amount is $2,278,197.50.

     The Court finds the agreed to fees of $900,000 are

reasonable in light of the raw lodestar amount.    First, the fees

agreed to are less than 40% of the raw lodestar.    A negative

lodestar suggests the fees requested are reasonable, even in

light of the potential for manipulation of the lodestar.

Second, this Court notes that “the absence of substantial

objections by class members to the fee requests weigh[s] in


10The Court notes here that there is a dispute between counsel
as to the reasonableness of rates and whether some of the hours
expended in the litigation were reasonable. These issues,
however, will not be addressed here as that dispute relates to
how counsel will split the fees, not the reasonableness of the
overall amount of fees.
                                  23
favor of approving the fee request.”     In re Rite Aid Corp. Sec.

Litig., 396 F.3d 294, 305 (3d Cir. 2005).    There have been no

objections to the fee request.   Third, counsel have represented

here that the amount of attorneys’ fees was negotiated as a

separate aspect of the settlement agreement, which further

supports reasonableness.

     Finally, a cross-check of the lodestar method with the

percentage-of-recovery (“POR”) method 11 shows the counsel fees in

this case are reasonable.   Here, the POR method reveals that the

requested fee award is about 60% of the settlement fund set

aside for individual class members and class representatives.

While typical POR fee awards range between 25%-45%, this case

concerns a dignitary harm that is not easily reduced to damages.

Moreover, not encapsulated in the damages award is the

significant relief caused by this case which benefits both class

members and the public at-large: BCCF changed their strip search

policy.   Because these types of relief would tend to

underrepresent the true value of the attorneys’ work as related

to the award, the POR cross-check reveals, upon further

investigation, a reasonable fee award.    This correlates with the

Court’s finding under the lodestar method.

11The Court notes that POR method requires a court to consider
seven factors in assessing the reasonableness of the fee. In re
Ins. Brokerage Antitrust Litig., 579 F.3d 241, 279 (3d Cir.
2009) (discussing Gunter). The Gunter factors are not applicable
to the lodestar method. See id.
                                 24
     Accordingly, this Court finds the attorneys’ fees requested

in the settlement agreement are reasonable and approves the

amount requested, in the aggregate.    This Court also approves as

reasonable the additional $25,000 set aside to cover out-of-

pocket costs paid for by Plaintiffs’ counsel throughout the

decade of this litigation.    This Court reserves decision on the

amount of fees each counsel will receive.    This Court will not -

at this juncture – determine the merits of class counsel’s

disputes nor determine whether a Rendine multiplier is

appropriate for this case, and if so, determine its amount.

This Court will refer the issue of the split of attorneys’ fees

to Magistrate Judge Schneider pursuant to Federal Rule of Civil

Procedure 23(h)(4).

       b. Incentive Awards

     Since this case has been resolved pursuant to state law

claims, this Court must look to New Jersey law to determine

whether the incentive awards for the class representatives are

appropriate in this case.    Whether to grant an incentive award

is “entirely within the trial court’s discretion.”    Machulsky v.

Lilliston Ford, Inc., No. A-2987-06T5, 2008 N.J. Super. Unpub.

LEXIS 2603, at *8 (N.J. Super. Ct. App. Div. July 21, 2008).

New Jersey has identified two possible factor tests that may be

used to test the reasonableness of such awards.    Id. at *8-9.

In its discretion, this Court finds the five-factor test cited

                                 25
in Machulsky to be a better probe of the class representatives’

service in this case, but finds that the incentive awards would

be reasonable under either test cited therein.    The Court must

determine these five factors:

       1) the risk to the class representative in commencing
       suit, both financial and otherwise;

       2) the notoriety and personal difficulties encountered
       by the class representative;

       3) the amount of time and effort spent by the class
       representative;

       4) the duration of the litigation; and

       5) the personal benefit (or lack thereof) enjoyed by
       the   class  representative as   a  result   of  the
       litigation.

Id. at *8.

       Both Plaintiff Haas’s and Szczpaniak’s role in this case

show that the first factor weighs in favor of their respective

incentive awards.    Their willingness to act as class

representatives required them to make public the fact that they

were arrested (and the reasons for their arrest), strip

searched, and detained.    For Plaintiff Haas, this resulted in

various personal assaults during the pendency of the litigation,

and may have resulted in the same for Plaintiff Szczpaniak, as

well as complications concerning the employment of Haas’s

immediate family member. 12   While these risks were not financial,


12   The Court notes that Plaintiff Haas was subject to lewd
                                  26
they are no less substantial or seriously felt.     Without an

incentive award, putative class representatives may be

discouraged to come forward in cases involving alleged

violations of constitutional rights that open them to public

judgment of private facts.   Plaintiff Haas also agreed to

release any and all claims she may have had for an allegedly

retaliatory strip search which occurred well after the strip

search at issue in this case. 13   For the same reasons discussed

here, the second factor also weighs in favor of the incentive

award.

     This litigation has spanned a decade, and Plaintiff Haas

has been there from the start.     Plaintiff Szczpaniak joined the

litigation a year later, spending approximately nine years as a

class representative.   Their role required responding to

discovery requests, being deposed, appearing in court, and

participating in settlement discussions.    Over a decade-long

period, this amounts to a significant outlay of time and effort.

The third factor weighs in favor of an incentive award.     For the



comments because her husband, William Layton, was a correctional
officer at BCCF. According to Plaintiff Haas, Layton was
terminated because of this suit brought by his wife. Plaintiff
Haas was also subject to lewd comments by a former counsel
involved in this case.

13This is an additional financial reason why Plaintiff Haas’s
incentive award is reasonable, as she not only represented the
class, but is releasing a separate claim against Defendants.


                                   27
same reasons, the fourth factor also weighs in favor of an

incentive award.

     Finally, the Court considers the fifth factor.    Plaintiffs

Haas and Szczpaniak did not stand to personally benefit for

their service as class representatives as a result of this

litigation, absent the agreed to incentive awards.    It is

unlikely that either would be subject to a strip search again at

BCCF (even though that unlikely event did allegedly occur to

Plaintiff Haas).    Therefore, a $400 award would be a rather

small sum to compensate their service, which achieved the

greater purpose of compensating the class and effectuating a

meaningful change in policy at BCCF with a substantial public

benefit.   Thus, this factor favors an incentive award.

     The Court must also note that one individual objected to

the incentive award for Plaintiff Haas.    Essentially, the

individual stated he thought the amount was too high.

Considering the facts discussed supra, that this was the only

objection, and that the individual objecting was incorrect in

his or her calculations, this Court finds this objection

unpersuasive. 14   The Court also notes, based on the amount of


14Additionally, this Court finds as a general matter that
incentive awards of this size are reasonable. Cases from this
District have approved of incentive awards of both $50,000 and
$30,000. See, Desantis v. Snap-On Tools Co., LLC, No. 06-2231
(DMC), 2006 U.S. Dist. LEXIS 78362, at *9-10, 36 (D.N.J. Oct.
27, 2006) (approving $50,000 class representative incentive
                                  28
class members who have filed claims to this date, that even

though the incentive awards do draw from the general settlement

fund, they do not reduce the award available to the other class

members. 15   Accordingly, this Court finds reasonable the

incentive awards and approves them.

         c. Administrative Fee

       This Court also examines the administrative fee that the

Settlement Agreement contemplates for the claims administrator,

SCS.    Under the terms of the Settlement Agreement, SCS may be

paid up to $300,000 for its services in providing notice to the

class and processing claims, from receipt through payment.

There is no special test for determining whether or not this

amount of money is fair and reasonable.

       This Court notes, however, various facts which support its

decision to approve of the amount of fees paid to SCS.       First,


award); In re Remeron Direct Purchaser Antitrust Litig., No. 03-
0085 (FSH), 2005 U.S. Dist. LEXIS 27013, at *50-52 (D.N.J. Nov.
9, 2005) (approving $30,000 class representative incentive award
and discussing District case law concerning incentive awards
approved in similar amounts).

15If judged under federal law, this fact would support approval
of these incentive awards. See Henderson v. Volvo Cars of N.
Am., LLC, 2013 U.S. Dist. LEXIS 46291, at *56-57 (D.N.J. Mar.
22, 2013) (citing Dewey v. Volkswagen of Am., 728 F. Supp. 2d
546, 577 (D.N.J. 2010)) (other citations omitted) (approving a
total of $33,000 in incentive awards, and noting that “courts
routinely approve incentive awards to compensate named
plaintiffs for the services they provided and the risks they
incurred during the course of the class action litigation,”
particularly when the incentive awards will not reduce the
recovery to any class member).
                                  29
the Court notes that there has been no objection by any Class

Member to the Settlement Agreement’s provision granting $300,000

to SCS.   Second, this Court notes that this payment is not taken

from the settlement fund, but from a separate amount.      The

payment to SCS, therefore, will have no effect on the amounts

available to class members.   Third, the amount does not strike

this Court as unreasonable.   SCS was tasked with providing

notice through various means, creating and maintaining a

website, fielding calls and correspondence from putative class

members, and receiving and organizing claims.    This is no small

task for a class containing almost 14,000 individuals.

     Accordingly, this Court approves payment of up to $300,000

– as contemplated by the Settlement Agreement – to SCS to

compensate it for the work it has done on behalf of the Class

and counsel.

     D.   Late Claims

     Finally, in a letter filed with this Court on January 11,

2019, Plaintiffs’ counsel requested this Court to preemptively

consider whether it would accept untimely claims.    The late

claims this Court must consider are those first filed with SCS

after the October 15, 2018 deadline. 16   At the hearing

considering final approval of the Settlement Agreement, the


16As noted supra, there were approximately 431 late claims filed
between October 15, 2018 and January 16, 2019.
                                30
parties discussed further arguments on the record concerning

late claimants.

     The Court now finds that the Settlement Agreement, executed

by all parties, requires SCS to accept all claims up to and

including January 16, 2019 – the date of the final fairness

hearing.   The settlement agreement requires the parties to

request the Court consider these untimely claims and include

them in the class.     Thus, the following decision concerning late

claimants applies to all claims received by SCS as of 5 PM on

Wednesday, January 16, 2019.

     Plaintiffs assert that this Court must consider the Pioneer

factors when deciding whether to include untimely claims in the

class.   Those factors include: “1) the danger of prejudice to

the nonmovant; 2) the length of the delay and its potential

effect on judicial proceedings; 3) the reason for the delay,

including whether it was within the reasonable control of the

movant; and 4) whether the movant acted in good faith.”    In re

Orthopedic Bone Screw Prods. Liab. Litig.,246 F.3d 315, 322-23

(3d Cir. 2001) (citing Pioneer Inv. Servs. v. Brunswick Assocs.

Ltd. P'ship, 507 U.S. 380, 395 (1993)).    The Court will consider

each factor in turn.

     First, the danger of prejudice to the Defendants.    The

Court finds here there is no prejudice to Defendants.

Defendants, after arms-length negotiations, agreed to accept

                                  31
claims up until the date of the final fairness hearing, which

was January 16, 2019.    The parties agreed that they would

petition the Court to allow these late claimants into the Class.

Since Defendants agreed to this procedure, the Court does not

find any prejudice will result.

       Second, the Court must consider the length of the delay and

its potential effects on the judicial proceedings.    The delay

was – at most – three months, which equals the time between the

October 15 deadline and the final fairness hearing.    In a case

that has spanned nearly eleven years, this is rather

insubstantial.    Moreover, it has no effect on the judicial

proceedings.    Besides occupying some argument time at the final

fairness hearing and the time to form this Opinion, it did not

delay the Court’s final opinion in this matter nor does it delay

payment of settlement monies to timely claimants.

       Third, the Court must consider the reason for the delay.

It appears the reason for the delay here is inherent in the

unique nature of the class.    The amount of time that had elapsed

between a strip search and settlement ranged between a decade or

more and five years.    Records which may have been accurate at

the time of their strip search at the BCCF may be inaccurate

now.    Thus, individuals were difficult to locate and provide

notice to.    While this Court still finds that constitutionally

adequate notice was provided to the Class, there is reason to

                                  32
believe that the late claimants did not receive actual notice

until direct emails were sent after the original claims period

had closed.    Late claimants should not be punished because SCS

failed to send emails before the class period closed.    This

Court finds this factor favors inclusion of the late claimants.

     Fourth, the Court must consider whether the late claimants

acted in good faith.    This Court finds the late claimants acted

in good faith.    The late claimants likely submitted claims after

receiving an email from SCS advising them that, although their

claim was late, it would still be brought before the Court for

approval.    This appears to show that late claimants submitted

their claim with the good faith belief – created through the

email – that untimely claims could still be made.    Thus, this

Court finds this factor also weighs in favor of inclusion of the

late claimants.

     Additionally, the Court notes two other facts motivating

its decision here.   First is the fact that the parties agreed to

this process in advance of notice being provided.    Therefore,

there is no prejudice to Defendants – as articulated supra – but

there was also an expectation created in the class members.     As

long as the claim was received on the date of the final fairness

hearing, their counsel had a legal obligation to argue for their

inclusion.    Second is the fact that Defendants still stand to

receive a substantial reverter.    While that reverter has

                                  33
decreased because of the inclusion of late claimants, Defendants

are still able to retain some funds originally pledged to Class

Members.   Finally, those claimants who filed timely claims will

not be harmed because allowance of the late-filed claims does

not diminish their award under the settlement.

     Accordingly, this Court finds – within its equitable

discretion – that all claimants who have filed claims by 5 PM on

January 16, 2019 will be entitled to a share of the settlement

fund as outline in the Settlement Agreement.

                            CONCLUSION

     For the reasons stated herein, this Court will grant the

Motion for Final Settlement Approval and the Motion for Haas

Incentive Award Approval.   The Court will refer the Motion for

Poplar and Riback Fee Approval and the Motion for Lask, Goldman,

and Novack Fee Approval to Magistrate Judge Schneider for

further resolution.

     An appropriate Order will be entered.



Date: January 31, 2019                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                34
